Citation Nr: 0405885	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  00-07 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran'


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from September 1963 to 
December 1967.  

By rating action in August 1992, the RO denied service 
connection for a nervous disorder, claimed as nervousness.  
The veteran was notified of this decision and did not appeal.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2000 decision by the RO 
which denied service connection for PTSD on the grounds that 
the claim was not well grounded.  A subsequent rating 
decision in October 2001 denied the claim on a de novo basis.  
A videoconference hearing before the undersigned member of 
the Board was held in July 2003.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The veteran did not engage in combat with the enemy 
during military service.  

3.  Objective evidence of an in-service stressor has not been 
demonstrated.  

4.  The veteran does not currently have PTSD as a result of 
wartime experiences in Vietnam.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5106, 5107, 5126, 
7104 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

At the outset, the Board is cognizant of the recent decision 
by the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in the case Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  In 
Pelegrini, it was essentially held that the notice and 
assistance provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
should be provided to a claimant prior to any adjudication of 
the claim.  

In this case, the veteran's claim was filed and initial 
adjudication completed before the VCAA was enacted.  However, 
the Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The 
Board concludes that discussions as contained in the January 
2000 and October 2001 rating decisions, the February 2000 
statement of the case (SOC), the October 2001 supplemental 
statement of the case (SSOC), and various letters from the 
RO, including an April 2001 letter explaining the recent 
enactment of VCAA, have provided the veteran with sufficient 
information regarding the applicable rules and VA's duty to 
assist under the VCAA.  The SOC and the SSOC provided notice 
to the veteran of what was revealed by the evidence of 
record.  Additionally, these documents notified him why this 
evidence was insufficient to award the benefits sought.  The 
letters also notified him of which evidence was to be 
provided by the veteran and which by the VA.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  The 
veteran also testified at a videoconference hearing before 
the undersigned member of the Board in July 2003.  

In order to satisfy the holding in Pelegrini to the letter of 
the law, would require the Board to dismiss this case, in 
effect finding that the rating decisions of the RO 
promulgated prior to providing the veteran full VCAA notice 
were void ab initio.  The result of this action would require 
that the entire rating process be reinitiated, with the 
claimant being provided VCAA notice and an appropriate amount 
of time to respond before an initial rating action, the 
filing by the claimant of a notice of disagreement, the 
issuance of a statement of the case, and finally, the 
submission of a substantive appeal by the claimant.  

The record has been fully developed and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) 

The Board concludes that it may proceed, as specific notice 
as to which party could or should obtain which evidence has 
been provided in effect and no additional pertinent evidence 
appears forthcoming. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Thus, it is concluded that the claimant has 
sufficient notice of the type of information needed to 
support his claim and the evidence necessary to complete the 
application.  Therefore, the Board concludes that the duty to 
assist and notify as contemplated by applicable provisions, 
including VCAA has been satisfied with respect to the issue 
of service connection for PTSD.  Accordingly, appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection - In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 2002).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2003); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

VA regulations concerning post traumatic stress disorder 
provide, in pertinent part, as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  

38 C.F.R. § 3.304(f) (2003).  

An additional amendment to 38 C.F.R. § 3.304(f) was enacted, 
effective from March 7, 2002.  The regulatory changes were 
primarily directed at claims involving service connection for 
PTSD due to personal assault.  The changes in the regulation 
pertaining to PTSD, as pertinent to this claim, were not 
substantive in nature.  As such, the veteran would not be 
prejudiced by the Board completing appellate action at this 
time.  

Factual Background

The service records show the veteran's primary military 
occupational specialty was that of a cargo handler and that 
he assigned to NAVSUPPACT, Da Nang, Vietnam from August 14, 
1966 to August 3, 1967.  The veteran was not authorized to 
wear the Combat Action Ribbon and did not receive any awards 
or decorations denoting combat.  According to service 
personnel records, in the period from November 1966 to July 
1967, while the veteran was stationed in Da Nang, he received 
3 nonjudicial punishments (NJP), and a summary court martial.  

The service medical records show that the veteran was seen on 
one occasion in January 1967 for a personal problem.  The 
report did not indicate the nature of the problem, only that 
he was emotionally upset.  After talking with the medical 
attendant his problem seemed to be resolved.  The assessment 
was acute situational maladjustment.  This was during the 
period of his NJP's and summary court martial.  There were no 
further complaints, treatment, or diagnosis referable to any 
psychiatric problems during service.  His separation 
examination in December 1967 showed his psychiatric status 
was normal.  

The veteran made no mention of any psychiatric problems on 
his original application for VA compensation benefits 
received in July 1969, when examined by VA in August 1969 and 
August 1970, or on an application for VA pension benefits 
received in August 1983.  

A claim of service connection for PTSD was received from the 
veteran in October 1999.  

In a letter received in November 1999, the veteran reported 
the following stressors: while working at the Da Nang Naval 
Hospital, he saw the dismembered body parts of Marine friend 
of his tied up in a poncho - the Marine had the same last 
name as the veteran; that he transported between 50 and 75 
casualties from the U.S.S. Forrestal to the morgue, and that 
identification was made by body parts and tags; that he was 
part of a six man detail sent into a village to separate and 
stack some 163 civilians.  

In a statement received in February 2000, the veteran 
reported that his Marine friends' name was "Daniel 
Farrell," that he was killed in 1966, and that when he saw 
him in Vietnam, he was in a body bag.  

In a PTSD questionnaire, received in May 2001, the veteran 
reported that he was stationed at Da Nang Naval Hospital as 
an ambulance driver/medic; that he ferried about or near 45 
bodies from the U.S.S. Forrestal; and that he carried the 
body of the Marine friend with the same last name to the 
morgue.  

VA medical records show that the veteran treated for 
polysubstance abuse and psychiatric problems from October 
1999 to May 2001.  The records include diagnoses of PTSD, 
based on a self-described history of experiences in Vietnam.  
When seen in January 2000, the veteran reported that his 
primary duties in Vietnam involved retrieving bodies from the 
field and working in the morgue.  He reported seeing the 
results of atrocities committed by the U.S. against civilians 
and children.  The most personal trauma was coming upon the 
body parts of one of his best friends from a prior duty 
station while working at Da Nang Hospital.  A week later, he 
reported that he worked as a medic in Vietnam and that he 
made life and death calls treating wounded in triage at Da 
Nang Hospital.  

In a letter received in October 2001, the representative 
indicated the veteran had mistakenly reported the first name 
of his friend killed in Vietnam as Daniel, but that it was 
actually "Gerald Farrell" (A.K.A. "Guy").  In an attached 
letter, the veteran reported that his duties in Vietnam 
included ambulance driver, litter barer, medivac watch, the 
transfer of bodies, and also emergency duties.  

The veteran testified about his experiences in Vietnam at a 
videoconference hearing before the undersigned member of the 
Board in July 2003.  He spoke about his stressors of having 
to stack over 160 dead and decaying civilian bodies in a 
small village 20-minutes away from his first duty station in 
Vietnam, Camp Ten Shaw; of transporting some 50 bodies from 
the U.S.S. Forrestal to various hospitals in the area as an 
ambulance driver; working in the operating room with 
respirators; disposing of fatigues cut from wounded soldiers, 
and working in ordnance.  He testified that the name of his 
Marine friend was "Daniel Farrell," not "Gerald Farrell."  

Analysis

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that the evidence does 
not support a finding of service connection for PTSD.  

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  The evidence in favor of the veteran 
consists primarily of several diagnoses of PTSD.  However, 
the diagnoses were based entirely on the veteran's self-
described history of unverified events in Vietnam.  An 
opinion by a mental health professional based on a post-
service examination alone, cannot be used to establish the 
occurrence of the stressor.  

In general, his description of stressors in Vietnam do not 
involve any particular event that can be verified through 
service records.  The RO and the Board have reviewed several 
data bases for Vietnam casualties, including the Vietnam 
Veterans Memorial Directory of Names, for the Marine 
identified by as "Gerald" or "Daniel" Farrell, claimed to 
have been killed in 1966.  The Directory shows three Marines 
and one Naval officer named "Farrell" who were killed in 
Vietnam.  However, there is no listing of a Marine or Navy 
casualty for either a "Gerald" or "Daniel" Farrell.  Of 
the four names, only one was killed during the time frame 
that the veteran was in Vietnam.  He was a Lance Corporal 
Michael Charles Farrell, killed in action in Quang Tri, some 
fifty miles north of Da Nang.  Moreover, he was killed in May 
1967.  In any event, the fact that the veteran offered 
limited information about the death of an individual with the 
same last name does not establish that he had any personal 
involvement in handling his remains.  This information is 
available to anyone who researches the archives.  
Parenthetically, the Board notes that data base directories 
included a "Daniel" and a "Gerald" Farrell killed in 
action in Vietnam.  One died in 1970, and the other in May 
1967.  However, both were in the Army, and could not have 
been shipmates of the veteran.  

The Board finds that the veteran's training as a cargo loader 
in the Navy makes it unlikely that he would be assigned 
duties as a medic.  His allegations of working in triage 
making life or death decisions is not consistent with the 
circumstances or conditions of his service.  Furthermore, 
while he described all of his claimed stressors as having 
occurred in the presence of others, he has not provided the 
name of a single person who could verify any of the 
incidents.  The veteran's lay testimony regarding stressors 
is insufficient, standing alone, to establish service-
connection.  Moreau v. Brown, 9 Vet. App. 389 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1995).  

After review of all of the evidence of record, the Board 
finds that the veteran's assertions concerning his claimed 
stressors in Vietnam are not credible.  The veteran does not 
claim nor does the evidence of record show that he was 
involved in combat with the enemy, nor was he awarded any 
medals for valor.  Since the veteran did not engage in combat 
with the enemy, his bare allegations of service stressors are 
insufficient; the stressors must be corroborated by official 
service records or other credible supporting evidence.  
Zarycki v. Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 
Vet. App. 283 (1994).

It should be noted that the veteran was asked to provide 
specific information concerning the claimed in service 
stressors on at least two occasions during the pendency of 
this appeal.  While he provided some information, it was 
insufficient to attempt confirmation through official unit 
records.  Without the veteran's cooperation, the Board is 
unable to confirm the claimed stressors.  As indicated above, 
the veteran is not shown to have engaged in combat.  
Therefore, the Board is not bound to accept his 
uncorroborated assertions concerning combat events in 
service.  Wood.  

Although the veteran asserts that he has PTSD that is 
attributable to service, he, as a lay person, is not 
competent to offer an opinion as to such questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Brown, 2 Vet. App. 492 (1992).  

In summary, the Board finds the veteran's assertions 
regarding his Vietnam experiences are not credible.  
Additionally, there is no medical evidence of a diagnosis of 
PTSD based on any recognized stressor and the constellation 
of symptoms associated with that disorder.  Inasmuch as there 
is no credible supporting evidence to corroborate the 
occurrence of the alleged stressors, the claim must be 
denied.  


ORDER

Service connection for PTSD is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



